Citation Nr: 1642893	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  12-16 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island

THE ISSUE

Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel 



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1967 to October 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO) that found new and material evidence had not been received to reopen a claim of service connection for a skin disability.  The record is now in the jurisdiction of the Providence, Rhode Island RO.  In August 2013, a videoconference hearing was held before the undersigned; a transcript is in the record.  In December 2014, the Board reopened and remanded the claim; it was again remanded in December 2015.  (The December 2015 Board decision also denied an increased rating for posttraumatic stress disorder, resolving that matter.)


FINDING OF FACT

The Veteran's skin disability was not manifested in service or for many years thereafter, and the preponderance of the evidence is against a finding that it is etiologically related to his service, to include as due to exposure to Agent Orange.


CONCLUSION OF LAW

Service connection for a skin disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by letters dated in August and September 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's service treatment records (STRs), and VA medical records have been secured.  He was afforded a VA examination to determine the etiology of his skin disability.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that a RO official or VLJ who conducts a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the August 2013 videoconference hearing, the undersigned identified the issue and advised the Veteran of what was necessary to reopen the claim (as the claim was one to reopen at the time).  Thereafter, the claim was reopened and remanded.  A deficiency in the conduct of the hearing is not alleged.  

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs show that in October 1969 he was seen twice for dyshidrosis.  Medication and a cream were prescribed.  In June 1970 it was noted that he had warts on his finger, and he was referred to dermatology.  The skin was normal on the June 1970 service separation examination.  In July 1970 he was seen in a dermatology clinic and received liquid nitrogen treatment for warts (on the 2nd, 3rd, and 5th digits of the right hand).  

On April 1981 VA dermatology examination, the Veteran related that he developed an eruption on both arms and forearms and the anterior chest in service.  He stated he had received treatment for this condition in service.  He said the eruption recurred when he returned to the U.S.  The diagnosis was papular granuloma annulare.  The examiner stated this was a skin condition of unknown etiology.

VA outpatient treatment records show that in June 2010, the Veteran stated his skin was itchy, especially when he was exposed to sunlight.  He said this dated to when he was in Vietnam.  He was seen in the dermatology clinic later that month and stated that he had had a rash on his forearms for 40 years, worse in summer.  He added that he wears long sleeves during the winter and does not experience the burning, and does not have the rash.  A past medical history of dermatitis or eczema was noted.  The assessment was that he likely had polymorphous light eruption (PMLE).  The examiner noted that other photosensitive eruptions include lupus and porphyria.  He said that lupus was unlikely in males and he did not have the malar rash or other cutaneous lesions to suggest lupus.  In November 2010, the Veteran stated that his rash began after he returned from Vietnam.  The assessment was photosensitive rash by history.  The differential diagnoses included porphyria and PMLE.  

On June 2015 VA skin examination, the examiner stated that she reviewed the Veteran's records.  She noted that the findings of a biopsy in 2011 were consistent with a drug reaction or sun-induced dermatitis (PMLE), and that it was unlikely that it would be a gyrate erythema.  The Veteran stated he developed mild rashes on his arms when he was in Vietnam, but that he did not seek treatment because they were mild.  He said the rash got worse after service.  He stated that after service he had annual medical examinations for his employer and was given a "salve" for his arms in the late 1970's or 1980's.  He thought the skin condition might be due to his being in an area where napalm was dropped, as well as being due to Agent Orange.  The diagnosis was photosensitivity dermatitis/PMLE.  The examiner stated that the Veteran's STRs show he was treated for warts, but there was no evidence of warts on examination.  She stated the condition resolved and no pathology was found.  Later that month the VA examiner was requested to provide an additional opinion.  She noted there was no evidence of the Veteran's current photosensitive dermatitis in the STRs or within one year after service.  She knew of no scientific evidence that photosensitive dermatitis was caused or aggravated by Agent Orange, based on current research and the conditions that are considered to be due to Agent Orange.  The examiner also noted that the Veteran did not have chloracne.  

In March 2016, the VA examiner who conducted the June 2015 VA skin examination again reviewed the Veteran's records.  She opined that it was less likely than not that the Veteran's skin condition was incurred in service.  She noted that his current condition was medically documented as photosensitivity dermatitis (PMLE) and this was caused by a reaction to sunlight.  Notably, this skin condition was not described or found in the STRs, and was not present in service or within one year of service, based on the available records.  She noted that dyshidrosis was documented during service, but this was a type of eczema that occurred on the fingers/palms and sometimes on the soles of the feet.  It consisted of itchy vesicles that dry up and then peel lightly.  She stated that dyshidrosis was not in any way medically related to the current diagnosis of photosensitivity dermatitis on his sun-exposed arms.  The hand dyshidrosis did not cause or aggravate his current photosensitivity dermatitis.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

At the outset, the Board notes that the Veteran, as a layperson, is competent to observe that he has a skin disability.  However, the diagnosis and etiology of a specific skin disability are medical questions that are beyond the scope of lay observation, and require medical expertise.  

The Veteran's STRs show that he was seen and received treatment for dyshidrosis and warts.  Postservice, he was first seen and examined for a skin disability by VA in April 1981 and was found to have papular granuloma annulare.  VA outpatient treatment records show that in 2010 he reported that a rash on his arms of 40 years duration.  He has provided conflicting accounts of when the rash started.  In July 2011, he stated it began after his return from Vietnam, but on June 2015 VA skin examination, he stated that the rash on his arms appeared while was serving there.  

During the August 2013 videoconference hearing before the undersigned, the Veteran testified that a VA physician asked him if he had served in Southeast Asia, and when he replied that he had, the physician "just shook his head and we left it at that."  The Veteran has suggested that his skin condition is related to exposure to Agent Orange.  The record shows that the Veteran served in Vietnam.  The only skin disability that is currently recognized as associated with exposure to Agent Orange is chloracne (See 38 C.F.R. § 3.309).  There is no medical evidence in the record showing that the veteran has that particular skin disability; on May 2015 VA examination, the examiner specifically stated he does not.  

On June 2015 VA examination (and in follow-up opinions) the examiner (who indicated she had reviewed the record, and expressed familiarity with it) opined that the Veteran's current skin disability is consistent with a diagnosis of PMLE, and indicated that that it is less likely than not that such entity is related to the Veteran's service/skin problems treated therein.  She explained that PMLE is a disability that is separate and distinct from the skin problems/warts treated in service; has been associated with exposure to sunlight; and was not noted in service or for many years thereafter.  The consulting provider predicated her conclusions on a review of/familiarity with the record and included rationale that cites to factual data.  Her opinion is probative evidence in this matter; as it constitutes the only medical opinion on what is essentially a medical question it is persuasive.  She specifically stated that dyshidrosis was not related to his current skin disorder.  

The Veteran's more recent reports that his current skin disability became manifest in service and has persisted cannot be accepted as credible at face value.  His descriptions have been inconsistent (as noted above) and are not supported by contemporaneous clinical data.  Logically, if he had another skin disorder such as PMLE when he was seen and treated for warts and dishidrosis in service, such would have been noted by the treatment provider.  To the extent that he may be arguing that his currently diagnosed PMLE initially presented as warts and dishidrosis, the only competent evidence in the matter is in the 2015 examination report (and subsequent opinions by the examiner) indicating that PMLE is a separate and distinct, and unrelated disability entity.  The Veteran's own opinion in the matter is not competent evidence.  He is a layperson, and is not competent to provide a probative (medical) opinion on something  that is a medical question beyond the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

The preponderance of the evidence is against this claim; accordingly, the appeal in this matter must be denied.


ORDER

Service connection for a skin disability is denied.


____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


